Bullard, J.
I concur fully in the opinion just delivered ; and although the case does not, perhaps, call for such an expression of opinion, yet I think it clear that the legislature cannot constitutionally, by any act subsequent to the creation of a debt, interfere to change or disturb the relation between debtor and creditor, or the relative rank of creditors inter se ; and that two creditors who stood equal originally in the eyes of the law, and had an equal right to be paid, neither having any special lien or privilege over the other, must forever remain equal, notwithstanding any act of the legislature, apparently sanctioning a diiferent doctrine. I conclude that the section of the act of 1842, relative to the taking in payment of the notes of the Bank, was never intended by the legislature to place the bill holder upon a more favorable footing than the depositor, when they occupied originally the same rank as creditors of the Bank.

Judgment affirmed.